Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 09, 2021

The Court of Appeals hereby passes the following order:


A22A0174. PHILLIP CHAD DUNN v. THE STATE.

      A jury found Phillip Chad Dunn guilty of murder and other crimes, and the trial
court sentenced him to life in prison. Dunn filed a motion to vacate void sentence,
which the trial court denied. Dunn then filed the instant appeal. The State has filed
a motion to transfer the appeal to the Supreme Court of Georgia.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (e) (1); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see
also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer to the Supreme Court “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”), overruled in
part on other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (c) (i)
(824 SE2d 265) (2019).
      Accordingly, the State’s motion to transfer is GRANTED, and this appeal is
hereby TRANSFERRED to the Supreme Court for disposition.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/09/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                       , Clerk.